RICHARDSON, P. J.
Defendant appeals her conviction for failure to yield the right of way. ORS 487.250. She contends that the state failed to prove the charge. Because this charge is a Class B traffic infraction, we review de novo. ORS 46.340(4).
The issue raised by defendant relates to the sufficiency of the evidence. The matter was tried to the court without a jury. ORS 153.575(1). The proceeding was not recorded, because defendant did not, pursuant to the local court rule, request recording. ORS 46.335(2) provides:
“Waiver of reporting in criminal cases or failure to make timely written request in accordance with local district court rule for reporting civil, violation and traffic infraction cases constitutes waiver of the right to appeal issues not otherwise preserved in the record.”
Prior to trial defendant received a “Trial Notice” from the district court which stated in part:
“If the case is a traffic infraction and you wish to have it tape recorded, there will be a charge. Please advise the court before the trial begins. If you do not have the case recorded, you waive your right to appeal issues not otherwise preserved in the record.”
There is no indication in the record submitted on appeal that defendant requested a recording of the proceeding. Because there is no record of the evidence presented, we are unable to address defendant’s contentions.
Affirmed.